Citation Nr: 0723596	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-38 903	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Salt Lake City, Utah


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
postoperative Grave's disease.

2.  Entitlement to a compensable rating for a right cheek 
mole excision scar.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1981 to December 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision that, in part, granted service 
connection for postoperative Grave's disease, rated 10 
percent, and for a right cheek mole excision scar, rated 0 
percent.  The effective date for each was the day following 
the veteran's separation from service.  In September 2006, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At a September 2006 videoconference hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal seeking a rating in excess of 10 percent 
for postoperative Grave's disease; there is no question of 
fact or law remaining before the Board in this matter.  

2.  The veteran's right cheek mole excision scar involves 2 
characteristics of disfigurement (it is at least .6 cm wide 
and is depressed); more than 3 characteristics of 
disfigurement or visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features are not shown.


CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal seeking a rating 
in excess of 10 percent for postoperative Grave's disease; 
the Board has no further jurisdiction in the matter. 38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. § 20.204 (2006).  

2.  A 30 percent rating is warranted for the veteran's right 
cheek mole excision scar.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant 
case.  However, inasmuch as this decision grants the benefit 
sought regarding the right cheek scar, there is no reason to 
belabor the impact of the VCAA on that matter.  Furthermore, 
given the appellant's expression of intent to withdraw his 
appeal regarding the rating for postoperative Grave's 
disease, discussion of the impact of the VCAA on that matter 
also is not necessary.

II. Factual Background

On September 2004 VA examination (prior to separation from 
service), the veteran reported that he had a benign mole 
removed from his right cheek in 2001.  It was observed that 
the veteran had a scar on his right cheek that measured 1 cm 
x 1.8 cm.  The scar was nontender, and there was no 
disfigurement, ulceration, adherence, tissue loss, keloid, 
hypo or hyperpigmentation, or limitation of motion.

In his May 2005 notice of disagreement and November 2005 
substantive appeal, the veteran claimed that his right check 
scar should be rated 10 percent.

On January 2006 VA examination, the veteran's claims folder 
was reviewed.  He reported that his right cheek scar was 
intermittently tender and was not discolored (other than not 
tanning when the rest of his skin tanned).  The examiner 
observed that there was no breakdown of the scar.  The scar 
measured 1 x 2 cm and was slightly pigmented.  There was some 
degree of tissue loss, as the scar was sunken, and it was not 
attached to the underlying tissue.  The examiner considered 
it minimally disfiguring.  

At a September 2006 videoconference hearing, the veteran 
withdrew his appeal seeking a rating in excess of 10 percent 
for postoperative Grave's disease.  The veteran's 
representative argued that the right cheek scar had two of 
the eight characteristics of disfigurement based on the size 
of the scar and tissue loss.  

III. Legal Criteria and Analysis

Rating for Graves Disease  

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R.  § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the September 2006 videoconference hearing the veteran and 
his representative stipulated that the appeal in the matter 
of the rating for Grave's disease was being withdrawn.  
Hence, there is no allegation of error of fact or law for 
appellate consideration regarding this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter, and the appeal must be dismissed.   

Rating for Right Cheek Scar

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the record does not show that this 
disability has varied in severity during the appeal period, 
and "staged" ratings are not indicated.
The right cheek scar is rated under Code 7800 (for 
disfigurement of the head, face, or neck).  Under this Code, 
an 80 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent rating.  
One characteristic of disfigurement warrants a 10 percent 
rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Code 7800 
(2006).

The veteran's right cheek scar has two of the eight 
characteristics of disfigurement: The scar is more than .6 
cm. wide (on examinations the dimensions were reported as 1 
cm x 2 cm or 1 cm x 1.8 cm) and the scar is depressed 
(described by the examiner as sunken).  Consequently, a 30 
percent rating is warranted.  At no time during the appeal 
period have more than 3 characteristics of disfigurement been 
shown.  Likewise, gross distortion or asymmetry of two 
features or paired sets of features have not been shown.  
Consequently, a 50 percent rating is not warranted. 

ORDER

The appeal seeking a rating in excess of 10 percent for 
postoperative Grave's disease is dismissed.  

A 30 percent rating is granted for the veteran's right cheek 
mole excision scar, subject to the regulations governing 
payment of monetary awards. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


